Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 1of12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

pence eee nen nee -- a - -- xX
ATAX NEW YORK, INC.. ATAX FRANCHISE, CIVIL ACTION
INC. ,AATAX CLOUD BOOKKEEPING, INC., DOCKET NO.
Plaintiffs, COMPLAINT FOR
DAMAGES
-against- PLAINTIFF DEMANDS

TRIAL BY JURY
JOEL CANELA #1, ALCIDES MENDOZA alias JOEL
CANELA a/k/a JOEL CANELA #2, STERLING MATEO,
INGRID LAMARCHE, WALBER LUGO, ARCADIO
CONSULTING , INC. Fl CONSULTING SERVICES ,
INC, and JOEL CANELA #2 a/k/a ALCIDES MENDOZA
d/b/a Fl CONSULTING SERVICES,

Defendants
X
Plaintiffs, by their attorneys, RAYMOND SCHWARTZBERG & ASSOCIATES, PLLC,

 

 

as and for their Complaint, allege upon information , as follows:
PARTIES

i. The Plaintiff, ATAX NEW YORK, INC., was.,on January 21, 2019, a domestic
corporation duly organized and existing pursuant to the laws of the State of New
York, with its principal place of business located 5536 Broadway , Bronx, New
York 10463.

2. The Plaintiff, ATAX FRANCHISE,INC., was, on January 21, 2019, a domestic
corporation duly organized and existing pursuant to the laws of the State of New
York, with its principal place of business located 5536 Broadway , Bronx, New
York 10463.

3. The Plaintiff, ATAX CLOUD BOOKKEEPING, INC.,was, on January 21, 2019,

a domestic corporation duly organized and existing pursuant to the laws of the
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 2 of 12

State of New York, with its principal place of business located 5536 Broadway ,
Bronx, New York 10463

4, The Defendant, JOELCANELA #1, was, on January 21, 2019, an individual
residing , upon information and belief , at 1149 Simpson Street, APT.#1, Bronx,
New York 10463

5. The Defendant, JOEL CANELA #2, was, on January 21,2019, an individual,
doing business in multiple individual, company, and corporate names, upon
information and belief, at 73 Market Street, Room 376, Yonkers, New York
10710.

6. The Defendant, JOEL CANDELA#2, was, on January 21, 2019, an individual,
upon information and belief, with a place of business at 73 Market Street, Room
376, Yonkers, New York 10710.

7. The Defendant, ALCIDES MENDOZA, Alias JOEL CANELA a/k/a JOEL
CANELA #2 ,was, on January 21,2019, an individual residing , upon information
and belief, at 1149 Simpson Street, at a rental apartment thereat , Bronx, New
York 10459.

8. The Defendant, ALCIDES MENDOZA, Alias JOEL CANELA a/k/a JOEL
CANELA #2, was, on January 21, 2019, an individual residing, upon information
and belief, at 1149 Simpson Street, at a rental apartment thereat, Bronx, New
York 10459.

9. The Defendant, ALCIDES MENDOZA, Alias JOEL CANELA a/k/a JOEL
CANELA #2, was, on January 2019, an individual now doing business and now

known, as further alias, as JOSE CASTRO.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 3 of 12

10.

11.

12.

14.

15.

16.

The Defendant, ALCIDES MENDOZA, Alias JOEL CANELA a/k/a JOEL
CANELA #2, was, on January 21, 2019, an individual, upon information and
belief, with a place of business at 73 Market Street, Room 376, Yonkers, New
York 10710, d/b;/a Fl CONSULTING a/k/a Fl CONSULTING SERVICES.
The Defendant, ALCIDES MENDOZA, Alias JOEL CANELA a/k/a JOEL
CANELA #2, was, on January 21, 2019, an individual, upon information and
belief, with a place of business at 5030 Broadway. Room 815, New York, New
York 10034.

The Defendant, STERLING MATEO, was, on January 21, 2019, an individual
residing, upon information and belief, at 354 Seaman Avenue, #B1, New York,

New York 10034

. The Defendant, STERLING MATEO, was, on January 21, 2019, an individual,

upon information and belief, with a place of business at 5030 Broadway, Room
815, New York, New York 10034.

The Defendant, INGRID LAMARCHE, was, on January 21, 2019, an individual
residing , upon information and belief, at 1963 Andrews Avenue, 1“ Floor, Bronx,
New York 10453.

The Defendant, INGRID LAMARCHE, was, on January 21, 2019, an individual,
upon information and belief, with a place of business at 5030 Broadway, Room
815, New York, New York 10034.

The Defendant, WALBER LUGO, was, on January 21, 2019, an individual

residing, upon information and belief, at 90 Caryl Avenue, #25, Yonkers, New

York 10705.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 4 of 12

17.

18.

19,

20.

aL

Ds

ae

24.

2s

The Defendant, ARCADIO CONSULTING, INC., was, on January 21, 2019, a
domestic corporation organized and existing pursuant to the laws of the State of
New York.

The Defendant, ARCADIO CONSULTING, INC., was, on January 21, 2019, a
foreign corporation authorized to do business in the State of New York.

The Defendant, ARCADIO CONSULTING, INC., was , on January 21, 2019, a
foreign corporation not authorized to do business in the State of New York.

The Defendant, ARCADIO CONSULTING, INC., was, on January 21, 2019, a
corporation with a principal place of at 73 Seaman Avenue, #E, New York, New
York 10034.

The Defendant, ARCADIO CONSULTING, INC., was, on January 21, 2019, a
corporation with a principal place of business at 5030 Broadway, Room 815, New
York, New York 10034.

The Defendant, F1 CONSULTING SERVICES, INC., was, on January 21, 2019,
a domestic corporation organized and existing pursuant to the laws of the State of
New York.

The Defendant, F1 CONSULTING SERVICES, INC., was, on January 21, 2019,
a domestic corporation authorized to do business within the State of New York.
The Defendant, FI CONSULTING SERVICES, INC., was, on January 21, 2019,
a foreign corporation not authorized to do business within the State of New York.
The Defendant, FI CONSULTING SERVICES, INC., was, on January 21, 2019,
a corporation with a principal place of business at 1149 Simpson Street, at a

rented apartment thereat, Bronx, New York 10459.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 5 of12

26.

27.

28.

29.

30.

31,

The Defendant, FI CONSULTING SERVICES, INC. , was, on January 21, 2019,
a corporation with a principal place of business at 5030 Broadway, Room 815,
New York, New York 10034.

The Defendant F1 CONSULTING SERVICES, INC., was, on January 21, 2019,
a corporation with a principal place of business at 73 Market Street, Room 376,
Yonkers, New York 10710.

The Defendant, JOEL CANELA #2 a/k/a ALCIDES MENDOZA d/b/A F1
CONSULTING SERVICES, was, on January 21, 2019, an individual residing ,
upon information and belief, at 1149 Simpson Street , at a rented apartment
thereat, Bronx, New York 10459.

The Defendant, JOEL CANELA #2 a/k/a ALCIDES MENDOZA d/b/A F1
CONSULTING SERVICES, was, on January 21, 2019, an individual residing, at
various times, upon information and belief, at 5 Metropolitan Avenue, Apartment
#5B, Bronx, New York 10462.

The Defendant, JOEL CANELA #2 a/k/a ALCIDES MENDOZA d/b/A F1
CONSULTING SERVICES, was, on January 21, 2019, an individual, also doing
business under the further alias name of JOSE CASTRO, upon information and
belief, at 73 Market Street, Room 376, Yonkers, New York 10710.

The Defendant, JOEL CANELA #2 a/k/a ALCIDES MENDOZA d/b/A F1
CONSULTING SERVICES, was, on January 21, 2019, an individual, upon
information and belief, with a place of business at 73 Market Street , Room 376,

Yonkers. New York 10710.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 6 of 12

B2,

Be

34.

35.

36.

ay

38.

a9.

The Defendant, JOEL CANELA#2 a/k/a ALCIDES MENDOZA d/b/A F1
CONSULTING SERVICES, was, on January 21, 2019, an individual with a
place of business at 5030 Broadway, Room 815, New York, New York 10034.
The Defendant, JOEL CANELA#2 a/k/a ALCIDES MENDOZA did business as
F1 CONSULTUING SERVICES.

The Plaintiffs, ATAX NEW YORK, INC.. ATAX FRANCHISE, INC. ,ATAX
CLOUD BOOKKEEPING, INC, did engage in the business of preparing tax
returns.

At the time of some of the events alleged herein, the Defendant, ALCIDES
MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA#2, was an employee
of the Plaintiff, ATAX NEW YORK, INC

At the time of some of the events alleged herein, the Defendant, ALCIDES
MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA#2, was an employee
of the Plaintiff, ATAX FRANCHISE, INC.

At the time of some of the events alleged herein, the Defendant, ALCIDES
MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA#2, was an employee
of the Plaintiff, ATAX CLOUD BOOKKEEPING, INC,

At the time of some of the events alleged herein, the Defendant, STERLING
MATEO, was an employee of the Plaintiff, ATAX NEW YORK, INC.

At the time of some of the events alleged herein, the Defendant, STERLING

MATEO, was an employee of the Plaintiff, ATAX NEW YORK, INC.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 7 of 12

40.

41.

42.

43.

44.

45.

46.

47,

48.

At the time of some of the events alleged herein, the Defendant, STERLING
MATEO, was an employee of the Plaintiff ,ATAX CLOUD BOOKKEEPING,
INC.

At the time of some of the events alleged herein, the Defendant, INGRID
LAMARCHE, was an employee of the Plaintiff, ATAX NEW YORK, INC.
At the time of some of the events alleged herein, the Defendant, INGRID
LAMARCHE, was an employee of the Plaintiff, ATAX FRANCHISE, INC
At the time of some of the events alleged herein, the Defendant, INGRID
LAMARCHE, was an employee of the Plaintiff, ATAX CLOUD
BOOKKEEPING, INC.

At the time of some of the events alleged herein, the Defendant, WALBER
LUGO, was an employee of the Plaintiff, ATAX NEW YORK, INC.

At the time of some of the events alleged herein, the Defendant, WALBER
LUGO, was an employee of the Plaintiff, ATAX FRANCHISE, INC

At the time of some of the events alleged herein, the Defendant, WALBER
LUGO, was an employee of the Plaintiff, ATAX CLOUD BOOKKEEPING,
INC.

At the time of some of the events alleged herein, the Defendant, ALCIDES
MENDOZA alias JOEL CANELA a/k/a JOEL CANELA #2, was employed by
the Plaintiffs in the capacity of tax preparer-bookkeeper-accountant and provider
of sundry financial services.

At the time of some of the events alleged herein, the Defendant, STERLING

MATEO was employed by the Plantiffs
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 8 of 12

JURISDICTION AND VENUE

49.On January 21, 2019, Plaintiffs ATAX NEW YORK, INC.. ATAX FRANCHISE,
INC. ,ATAX CLOUD BOOKKEEPING, INC., commenced an action in the Supreme
Court of the State of New York in and for Bronx County, against the Defendants JOEL
CANELA #1, ALCIDES MENDOZA alias JOEL CANELA a/k/a JOEL CANELA #2,
STERLING MATEO, INGRID LAMARCHE, WALBER LUGO, ARCADIO
CONSULTING , INC. Fl CONSULTING SERVICES ,INC. and JOEL CANELA #2
a/k/a ALCIDES MENDOZA d/b/a Fl CONSULTING SERVICES which was assigned
Index # 20827/2019E.
50.Plaintiffs e-filed a Complaint on April 1, 2019 in the Office of the Clerk,, Bronx
County.

51. On April 23, 2019, Plaintiffs moved by notice of motion returnable May 24,2019 for
leave to enter a default judgment against the Defendants ALCIDES MENDOZA alias
JOEL CANELA a/k/a JOEL CANELA #2, Fl CONSULTING SERVICES ,

INC. and JOEL CANELA #2 a/k/a ALCIDES MENDOZA d/b/a F1 CONSULTING
SERVICES.

52. In an Order dated June 12, 2019, Supreme Court, Bronx County granted the
aforementioned motion, and directed that the within matter be set down for an inquest at
the time of trial against the above mentioned defendants.

53. As of this date, the Defendants ALCIDES MENDOZA alias JOEL CANELA a/k/a
JOEL CANELA #2, F1 CONSULTING SERVICES ,INC. and JOEL CANELA #2 a/k/a
ALCIDES MENDOZA d/b/a F1 CONSULTING SERVICES have failed to move to

vacate the aforementioned Order of Supreme Court, Bronx County.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 9 of12

54.. The Defendants, STERLING MATEO, INGRID LAMARCHE, WALBER LUGO,
and ARCADIO CONSULTING INC, served their Answer on May 1, 2019.
55. The Defendants, STERLING MATEO, INGRID LAMARCHE, WALBER LUGO,
and ARCADIO CONSULTING INC., moved to strike Plaintiffs’ Complaint by notice of
motion returnable February 12, 2020.
56. The Defendants, STERLING MATEO, INGRID LAMARCHE, WALBER LUGO,
and ARCADIO CONSULTING INC, in their Reply Affirmation dated March 11, 2020,
referred to Paragraph 8 of the “Employment Appointment Agreement” that Plaintiffs
alleged had been violated by the Defendants, and which contained the following forum
selection clause ,which required that the action herein be commenced and prosecuted in
this Court:
“Applicable Law: Forum. This Agreement shall be governed by and construed in
accordance with the laws of the State of exclusive of its conflict
of law provisions. The parties further agree that any legal action or proceeding
seeking the interpretation of this Agreement or any provision thereof or seeking
the resolution of any disputes or controversies arising from or relating to this
Agreement , shall be instituted exclusively in the United States District Court of
that designated area or office geographic location. For the purposes of this
Agreement, Associate acknowledges and submits to the personal and subject
matter jurisdiction of the United States District Court of the designated area of
geographic location.”
57. In an Order dated May 11, 2021, Supreme Court , Bronx County dismissed the
Complaint against the Defendants STERLING MATEO, INGRID LAMARCHE,
WALBER LUGO, and ARCADIO CONSULTING INC. “with leave to renew in Federal
Court”, based upon the foregoing forum selection clause and stated that the forum

selection clause dictated that this Court was the only proper jurisdiction for the within

matter.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 10 of 12

58. On March 5, 2021, the United States of America filed a civil complaint in the United
States District Court in and for the Southern District of New York bearing Docket
Number 21 Civ. 1930 ( JSR) against the non-party herein ,RAFAEL ALVAREZ, and
ATAX NEW YORK, LLC,d/b/a ATAX NEW YORK-MARBLE HILL, d/b/a ATAX
CORPORATION, as defendants therein with respect to tax returns prepared by RAFAEL
ALVAREZ, and ATAX NEW YORK, LLC,d/b/a ATAX NEW YORK-MARBLE HILL,
d/b/a ATAX CORPORATION, from 2016 and 2019 which alleged that the
aforementioned defendants substantially understated the customers’ tax liabilities. On
June 4, 2021, a Stipulation and Order of Permanent Injunction, Settlement , and
Dismissal was entered in the aforementioned Court that permanently enjoined the
defendants, directly or indirectly, and barred the Defendants in the aforementioned
Federal Court proceeding from any and all participation, thereafter, in a tax preparation
business and, directed the Defendants to pay to the United States Government a
monetary settlement , which injunction and settlement have no relevance or bearing on
the right of Plaintiffs to seek the redress of damages herein sought for the wrongful acts
of the Defendants as set forth in the aforesaid previously commenced action as re-
commenced as stated in detail herein.

FACTS
59. At the time of some of the events alleged herein, the Defendant, ALCIDES
MENDOZA alias JOEL CANELA a/k/a JOEL CANELA #2, was employed by the
Plaintiffs in the capacity of tax preparer-bookkeeper-accountant and provider of sundry

financial services.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 11 of 12

60.At the time of some of the events alleged herein, the Defendant, STERLING MATEO
was employed by the Plaintiffs in the capacity of computer/information technology
services,

61. At the time of some of the events alleged herein, the Defendant, INGRID
LAMARCHE, was employed by the Plaintiffs in the capacity of senior tax preparer.

62. At the time of some of the events alleged herein, the Defendant, WALBER LUGO,
was employed by the Plaintiffs in the capacity of general financial and technical services
of various kinds.

63. Prior to commencing and during his employment with the Plaintiffs, the Defendant,
ALCIDES MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA #2, signed a non-
compete agreement with the Plaintiff.

64. Pursuant to Article | of the aforementioned non-compete agreement, the Defendant,
ALCIDES MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA #2, acknowledged
that “customer lists” were confidential information and therefore constituted trade secrets
of the Plaintiffs.

65. Pursuant to Article I of the aforementioned non-compete agreement, the Defendant,
ALCIDES MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA #2,agreed not to
use confidential information and therefore constituted trade secrets of the Plaintiffs.

66. Pursuant to Article I of the aforementioned non-compete agreement, the Defendant,
ALCIDES MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA #2,agreed to not
use confidential information for the benefit of any other person or entity other than the

Plaintiffs, during the term of his employment with the Plaintiffs and thereafter.
Case 1:21-cv-05916 Document1 Filed 07/09/21 Page 12 of 12

67. Pursuant to Article I of the aforementioned non-compete agreement, the Defendant,
ALCIDES MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA #2, agreed that
confidential information shall remain the exclusive property of the Plaintiffs and not be
removed from the premises of the Plaintiffs or utilized without prior written consent.

68. Pursuant to Article I of the aforementioned non-compete agreement, the Defendant,
ALCIDES MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA #2, agreed to not
disclose confidential information and that use or disclosure of same may be cause for an
action at law.

69. Pursuant to Article III of the aforementioned non-compete agreement, the Defendant,
ALCIDES MENDOZA, alias JOEL CANELA, a/k/a JOEL CANELA #2, agreed to not
divulge confidential information learned during employment, after the termination of his
employment and when engaging in activities competitive with the Plaintiffs.

70 Prior to commencing and during his employment with the Plaintiffs, the Defendant,
STERLING MATEO , signed a non-compete agreement with the Plaintiffs.

71. Pursuant to Article I of the aforementioned non-compete agreement, the Defendant,
STERLING MATEO, acknowledged that “customer lists” were confidential information
and therefore constituted trade secrets of the Plaintiffs.

72. Pursuant to Article I of the aforementioned non-compete agreement, the Defendant,
STERLING MATEO, agreed to not use confidential information for the benefit of any
other person or entity other than the Plaintiffs, during the term of his employment with
the Plaintifs and thereafter.

73. Pursuant to Article I of the aforementioned non-compete agreement, the Defendant,

STERLING MATEO, agreed that confidential information shall remain the exclusive
